The opinion of the Court was delivered by
MoEnery, J.
The plaintiff, authorized by her husband, as the forced heir of her father, Theodore Richard, alleges that she is entitled to one-seventh of his succession.
*718She brings this suit to annul the sales of certain property in the town of Arnoudville, made by her father to N. A. Guilbeau, and from Guilbeau to Bergeron, from Bergeron to Louisa Comeux, and from Louisa Comeux to N. A. Guilbeau, because they were simulations. The property was assessed in the name of Guilbeau, and was sold for taxes, and bought by defendant Bergeron.
This tax sale is also attacked.
The district judge dismissed the casé because the plaintiff failed to establish her demand. After a careful examination of the evidence we concur with the district judge, that the evidence wss insufficient to support the allegations in her petition.
The defendants, in their brief, state, “we content ourselves by ask ing for an affirmance of the judgment.”
Judgment affirmed, plaintiffs and appellants to pay cost of appeal.